PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Doc Code: TRACK1.GRANT
		
Decision Granting Request for 
Prioritized Examination 
(Track I or After RCE)
Application No.:17/114,716
The petition, filed February 1, 2021, is GRANTED. In view of the specific circumstances surrounding this application and, in particular, the filing of the Track 1 Request requirements including irregularities with EFS-Web involving payment of the processing fee, the Office, in this specific instance, hereby waives, sua sponte, the processing fee date requirement of the Prioritized Examination, Track 1, program to the extent necessary to render the processing fee as timely paid and sufficient to fulfill such requirement.Petitioner’s attention is drawn to the first sentence of Item 1 of the signed Certification and Request for Prioritized Examination, filed December 8, 2020, which specifically identifies the processing fee. Petitioner should note that because of the specific circumstances of this application, and in this specific instance, the processing fee was accepted as timely. However, in any future requests for Prioritized Examination, Track 1, all of the requirements, including payment of the processing fee, as required by 37 CFR 1.102(e), MUST be timely satisfied for an application to be accepted into the Prioritized Examination, Track 1, Program. 
THE REQUEST FILED   December 8, 2020                          IS GRANTED.  

The above-identified application has met the requirements for prioritized examination 
  for an original nonprovisional application (Track I).
  for an application undergoing continued examination (RCE).

The above-identified application will undergo prioritized examination.  The application will be accorded special status throughout its entire course of prosecution until one of the following occurs:  

filing a petition for extension of time to extend the time period for filing a reply; 
filing an amendment to amend the application to contain more than four independent claims, more than thirty total claims, or a multiple dependent claim;
filing a request for continued examination;
filing a notice of appeal; 
filing a request for suspension of action;
mailing of a notice of allowance; 
mailing of a final Office action; 
completion of examination as defined in 37 CFR 41.102; or
abandonment of the application.





/VANITHA M ELGART/Petitions Examiner, OPET                                                                                                                                                                                                         
                                


U.S. Patent and Trademark Office
PTO-2298 (Rev. 02-2012)